Exhibit 10.4

September 1, 2009

Mr. Dinesh Paliwal

Dear Dinesh:

Reference is made to the Letter Agreement, dated as of May 8, 2007, as amended
on November 29, 2007 and December 26, 2008 (the “Letter Agreement”), by and
between Harman International Industries, Incorporated (the “Company”) and you.
Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Letter Agreement.

The purpose of this letter is to evidence certain additional understandings
between you and the Company, as follows:

1. Annual Bonus: Effective with the Company’s fiscal year commencing July 1,
2009 (“Fiscal 2010”), you will be eligible for an annual cash target bonus
opportunity equal to 200% of your Base Salary and a maximum bonus of 300% of
your Base Salary (the “Annual Bonus”). The Annual Bonus shall be based upon
Harman’s achievement of its business plan targets as established annually by the
Compensation Committee consistent with the Company’s 2008 Key Executive Officers
Bonus Plan or its successor (the “Bonus Plan”). All or a portion of the Annual
Bonus shall be awarded pursuant to the terms of the Bonus Plan or other
applicable bonus plan, and the Annual Bonus shall be paid no later than
March 15th of the calendar year immediately following the end of the applicable
fiscal year. Your eligibility for the Annual Bonus shall be in lieu of, and not
in addition to, any other rights that you may have to participate in the Bonus
Plan. The provisions of this paragraph supersede the terms of Paragraph 5 of the
Letter Agreement.

2. Fiscal 2010 Restricted Share Unit Awards: As of the date hereof, you will
receive a time-based vesting restricted share unit grant in respect of 81,967
shares of Company common stock, in the form of grant set forth as Exhibit A
hereto, and a performance-based vesting restricted share unit grant in respect
of 163,934 shares of Company common stock, in the form of grant set forth as
Exhibit B hereto.

3. Future Equity Grants. Paragraph 6 of the Letter Agreement is hereby deleted
in its entirety, it being understood that such deletion shall not affect the
terms of any outstanding awards granted prior to Fiscal 2010. With respect to
the Company’s fiscal years commencing July 1, 2010, 2011 and 2012, you will be
eligible for annual equity grants on a basis commensurate with your title and
position at the Company (the “Annual Equity Awards”) under the Company’s then
in-force equity award plan. The Annual Equity Awards in respect of an amount of
Company common shares will have a grant date total opportunity equal to at least
600% of your Base Salary, with time-based vesting awards having a grant date
total value of at least 200% of your Base Salary (a “Future Time-Based Award”)
and the opportunity to earn (assuming achievement of the maximum level of
performance) the remaining portion of the total



--------------------------------------------------------------------------------

value of the Annual Equity Awards as a performance-based vesting award (a
“Future Performance-Based Award”). The form and provisions of each Future
Time-Based Award shall be established in good-faith by the Compensation
Committee, provided that, except as otherwise agreed between you and the
Compensation Committee, each Time-Based Award shall (i) have a vesting period of
no more than three years from the applicable grant date and (ii) provide for
full accelerated vesting upon a Protected Termination and a change in control.
The form and provisions of each Future Performance-Based Award shall be
established in good-faith by the Compensation Committee, provided that, except
as otherwise agreed between you and the Compensation Committee, each Future
Performance-Based Award shall (i) have a vesting period of no more than three
years from the applicable grant date with all performance metrics and goals to
be established by the Compensation Committee and (ii) provide for (A) upon a
Protected Termination on or prior to the date that is six months from the date
of grant, vesting of 50% of the number of Future Performance-Based Awards
determined to be earned based on the achievement of the applicable performance
metrics and goals, (B) upon a Protected Termination following the date that is
six months after the date of grant, full vesting of the number of Future
Performance-Based Awards determined to be earned based on the achievement of the
applicable performance metrics and goals, and (C) upon a change in control,
vesting consistent with the change in control vesting methodology set forth in
Section 4(b) of Exhibit B attached hereto; provided, further, however, that such
Future Performance-Based Award on a Protected Termination will be paid or
settled only if the applicable threshold, target and/or maximum performance
metrics and goals have been determined to have been met by the Compensation
Committee at the end of the applicable performance cycle. To the extent that the
required grant amounts exceed any applicable equity plan limits, you and the
Compensation Committee will mutually agree on an alternative compensation award
equal to the value of such excess. The grant date value of each Annual Equity
Award shall be determined based on the fair market value of the shares of
Company common stock (or that of any successor) (or, in the case of stock
options and stock appreciation rights, the value of such stock options or stock
appreciation rights) on the date of grant, applying the methodology employed by
the Company for awarding equity compensation awards. Each Annual Equity Award
will provide for an automatic reduction in the number of shares otherwise
required to be delivered to you, as applicable, to cover minimum required
withholding (and exercise price, if applicable) unless and to the extent such
reduction is prohibited by a material financing or other agreement that
restricts the ability of the Company to permit such reduction. With respect to
the Company’s fiscal years commencing July 1, 2013 and thereafter, you will be
eligible for annual equity incentive awards on a basis commensurate with your
title and position at the Company.

4. Deletion of Section 7(f). Section 7(f) of the Letter Agreement is hereby
deleted in its entirety, and you shall have no further rights under such deleted
Section 7(f).



--------------------------------------------------------------------------------

This letter is intended to constitute an amendment to the Letter Agreement
which, subject to the provisions hereof, shall otherwise remain in full force
and effect. In order to evidence your agreement to the foregoing, please sign
and return the enclosed copy of this document, which shall constitute a binding
agreement between the Company and you.

Sincerely,

 

/s/ John G. Stacey

Name:   John G. Stacey Title:   Vice President HR and Chief Human Resources
Officer

/s/ Edward H. Meyer

Name:   Edward H. Meyer Title:   Chairman of the Compensation Committee ACCEPTED
AND AGREED:

/s/ Dinesh Paliwal

Dinesh Paliwal Date:   September 1, 2009